Order entered July 16, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00569-CV

                           IN THE INTEREST OF C.D., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-440-W

                                            ORDER
       The Court has before it appellant’s July 3, 2013 motion to set new deadline for filing

clerk’s record. The Court GRANTS the motion and ORDERS that the clerk’s record be filed

within thirty days of the date of this order. The Court DIRECTS the Clerk of the Court to send

a copy of this order to Gary Fitzsimmons, Dallas County District Clerk; and to the Civil Records

Division of the Dallas County District Clerk’s office.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE